ORDER
PER CURIAM
Calvin Willis (“Appellant”) appeals from the trial court’s judgment following a jury trial convicting him of one count of unlawful possession of a firearm, in violation of Section 571.070 (RSMo. 2000), and one count of resisting arrest, in violation of Section 575.150. Appellant was sentenced as a prior and persistent offender to 15 years’ imprisonment for unlawful possession of a firearm and time served in the St. Louis Medium Security Institution for resisting arrest.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).